ORDER SETTING EXECUTION DATE
On November 28, 1995, the execution of Gary Burris was stayed, by the Seventh Circuit Court of Appeals acting en banc a few hours before it was to have taken place. Thereafter, that court directed a second federal habeas proceeding in the U.S. District Court. The District Court rejected Burris’s claims and denied the second petition for writ of habeas corpus. The Seventh Circuit Court of Appeals affirmed.
This Court has had pending.before it since June the “State’s Motion to Set Execution Date” and also the “Petitioner’s Objections to State’s Motion to Set Execution Date” filed by counsel on behalf of Burris. We have waited to address these pleadings until the Seventh Circuit ruled on Burris’s requests for rehearing and for rehearing en banc. On August 13, 1997, the Seventh Circuit denied the rehearing petition and rejected the suggestion for rehearing en bane. No stay of execution is in effect in either the state or federal judicial systems.
Being duly advised, the Court grants the State’s motion. Pursuant to Indiana Criminal Rule 24 and Indiana Code § 35-50-2-9(h), the Court now orders that the date of execution of Gary Burris is set for November 20, 1997, before the hour of sunrise. The Superintendent/Warden of the Indiana State Prison is directed to carry out the execution in accordance with Indiana law. This order shall constitute the warrant for execution described in Indiana Code §§ 35-38-6-2 & 3.
All Justices concur.